Exhibit 10.29

Picture 3 [imgn20160630ex102978899002.jpg]

 

 

 

 

To:  Dr. Charles Q. Morris

From:  Mr. Daniel M. Junius

Date:  March 31, 2016

 

 

 

Dear Dr. Morris:

 

In recognition of the financial hardship you are incurring in maintaining a
second residence in Massachusetts as a result of having your primary place of
employment at our Waltham, Massachusetts headquarters, the Compensation
Committee has authorized the payment of an extended housing allowance to defray
that cost for the next six months when you will be in a position to relocate to
the Massachusetts area.

 

Subject to the terms and conditions of this letter, you will be entitled to
receive a housing allowance in the aggregate amount of $37,600 to be paid in
conjunction with our normal payroll cycle following your countersignature of
this letter (the “Effective Date”).

 

If within six months of the Effective Date, you terminate your employment with
the Company (other than by reason of death or disability), or your employment is
terminated by the Company for Cause (as such term is defined in the Severance
Pay Plan for Vice Presidents and Higher), you will promptly reimburse ImmunoGen
for the prorated amount between the Effective Date to the effective date of
termination of your employment.

 

 

 

 

 

Sincerely,

 

/s/ Daniel M. Junius

 

Daniel M. Junius

President and Chief Executive Officer

 

 

 

 

 

Acknowledged and Agreed to:

 

 

 

/s/ Charles Q. Morris______________5th April 2016

Charles Q. MorrisDate:

 

Picture 2 [imgn20160630ex102978899001.jpg]

--------------------------------------------------------------------------------